                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


LA SHAWN PETTUS-BROWN,

                       Plaintiff,

vs.                                                          Case No.: 2:18-cv-82
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Jolson
ADULT PAROLE AUTHORITY, et al.,

                       Defendants.

                                             ORDER

       On April 2, 2019, the United States Magistrate Judge issued a Report and

Recommendation recommending that Defendants’ Motion for Judgment on the Pleadings be

granted and that Plaintiff’s Complaint be dismissed without prejudice. (See Report and

Recommendation, Doc. 62). It was also recommended that Plaintiff’s Request for Judicial

Notice of Adjudicative Facts be granted. The parties were advised of their right to object to the

Report and Recommendation. This matter is now before the Court on Plaintiff’s Objections to

the Report and Recommendation. (See Doc. 63). Defendants have also filed a Response. (Doc.

64). The Court will consider the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b)(3).

       In his objections, Plaintiff continues to argue that Ohio’s Post-Release Control statute,

Ohio Revised Code §2967.28, which he claims he has been subjected to, is unconstitutional.

Despite Plaintiff’s continued argument that he is not challenging his current sentence or his

underlying conviction, he is essentially seeking to invalidate a portion of his sentence by

challenging the aforementioned statute. And for this reason, the Magistrate Judge’s findings are
correct that Plaintiff’s claims in this case are barred by Heck v. Humphrey, 512 U.S. 477 (1994).

       Therefore, for the reasons stated above and as set forth in detail in the Report and

Recommendation, this Court finds that Plaintiff’s objections are without merit and are hereby

OVERRULED.

       The Report and Recommendation, Document 62, is ADOPTED and AFFIRMED.

Plaintiff’s Request for Judicial Notice of Adjudicative Facts is GRANTED. Defendants’

Motion for Judgment on the Pleadings is GRANTED. Plaintiff’s Complaint is hereby

DISMISSED without prejudice.

       The Clerk shall remove Documents 40, 47, 62, and 63 from the Court’s pending motions

list. The Clerk shall terminate this case.

               IT IS SO ORDERED.

                                                     /s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                2
